NOTE:   This order is nonprecedential.

  Wniteb ~tates ([ourt of ~peals
      for tbe jfeberal ([ircuit

  NOVO NORDISK AlS AND NOVO NORDISK INC.,
           Plaintiffs-Appellants,
                            v.
 CARACO PHARMACEUTICAL LABORATORIES,
LTD., AND SUN PHARMACEUTICAL INDUSTRIES,
                     LTD.,
              Defendants-Appellees.


                        2011-1223


   Appeal from the United States District Court for the
Eastern District of Michigan in case no. 05-CV-40188,
Judge Avern Cohn.


                      ON MOTION


                       ORDER
    The parties jointly move to stay the briefing schedule,
pending the Supreme Court's disposition of Caraco Phar-
maceutical Laboratories, Ltd. v. Novo Nordisk AI S, No.
10-844.
   The Supreme Court granted certiorari in Caraco on
June 27, 2011.
NOVO NORDISK v. CARACO PHARMA                                 2
      Upon consideration thereof,
      IT Is ORDERED THAT:
    The motion is granted. The parties are directed to in-
form this court, within 14 days of the Supreme Court's
disposition of Caraeo, concerning how they believe this
appeal should proceed.
                                    FOR THE COURT


      JUL 212011                    lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Mark A. Perry, Esq.
    James F. Hurst, Esq.
s20
                                                   FILED
                                         '.s.THE FEDERAL CIRCUITFOR
                                              COORT OF APPEALS


                                              JUL 27 2011
                                                JAN HORBALY
                                                   CLERK